Exhibit 10.1
 
AGREEMENT AND PLAN OF REORGANIZATION


THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is dated as of February
13, 2014, and is by and among Medifirst Solutions, Inc., a Nevada corporation
(“Medifirst”) and Consumer Resources Consultants, Inc., a Florida corporation
(“Consumer”).
 
R E C I T A L S
 
WHEREAS, Medifirst desires to acquire 1,200 shares of the common stock of
Consumer (“Consumer Shares”), which, when so acquired, will represent 80% of the
issued and outstanding common stock of Consumer;
 
WHEREAS, the Consumer desires to acquire 350,000 shares of the common stock of
Medifirst (“Medifirst Shares”);
 
WHEREAS, the respective Boards of Directors of Medifirst  and of Consumer have
adopted resolutions approving Medifirst ’s acquisition of the Consumer Shares in
exchange for the issuance of the Medifirst Shares,  upon the terms and
conditions hereinafter set forth in this Agreement (“Exchange”) and
 
WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Exchange shall qualify as a tax-free transaction under the
Code.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:
 
I.              THE EXCHANGE
 
1.01         Exchange.  Upon the terms and subject to the conditions of this
Agreement, Medifirst shall sell, convey, assign, transfer the Medifirst Shares
to Consumer, and as consideration therefore, Consumer will issue to Medifirst
the Consumer Shares which shall be equal to 80% of the issued and outstanding
shares of common stock of Consumer as of the Closing Date.  As a result of the
Exchange, Consumer will become a subsidiary of Medifirst.  For U.S. federal
income tax purposes, it is intended that the Exchange shall qualify as a
tax-free transaction under Section 368(a)(1)(B) and/or Section 351 of the Code.
 
1.02.        Closing.  Subject to the satisfaction or waiver of all of the
conditions set forth in Sections 5.01 and 5.02, the Closing of the Exchange
(“Closing”) shall take place on or  before  February 13, 2014 at the corporate
offices of Medifirst or at such other date and/or such other place as the
parties may designate.  Such date is referred to herein as the “Closing Date.”
 
1.03.        Deliveries.  At the Closing, the following shall occur:
 
(a)              Medifirst shall issue the Medifirst Shares to Consumer and
deliver or cause to be delivered a stock certificate for said shares to
Consumer.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)              Consumer shall issue the Consumer Shares and deliver or cause
to be delivered to Medifirst the Consumer Shares and such other documents as
Medifirst may reasonably request in connection with the transactions
contemplated hereby.
 
II.            REPRESENTATIONS AND WARRANTIES OF MEDIFIRST
 
Medifirst represents and warrants to Consumer, as follows as of the date of this
Agreement and as of the Closing:
 
2.01.        Organization; Corporate Matters.
 
(a)              Medifirst is a company duly organized, validly existing and in
good standing under the laws of the  State of Nevada. Medifirst has the
corporate power and authority to carry on its business as presently conducted;
and is licensed or qualified to do business in all jurisdictions in which the
character of its properties or nature of its business requires it to be so
licensed or qualified, other than such jurisdictions where the failure to be so
qualified would not have a material adverse effect on its financial condition,
results of operations or business.
 
(b)              The copies of the corporate documents of Medifirst, which have
been made available to Consumer prior to the Closing, are complete and correct
copies as amended and in effect on the date hereof.
 
2.02.        Capitalization. The authorized capital stock of Medifirst consists
of  200,000 ,000 shares of Common Stock, par value $0.0001 per share of which
13,281,750 are issued and outstanding and 1,000,000 shares of Preferred Stock,
par value $0.0001 per share, none of which are issued and outstanding. All of
the issued and outstanding shares of Medifirst are duly authorized, validly
issued, fully paid and nonassessable.
 
2.03.        Authority.  Medifirst has full power and authority to enter into
this Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized and approved by the Board of Directors of
Medifirst, and no other corporate proceedings on the part Medifirst are
necessary to authorize this Agreement and the transactions contemplated hereby
in accordance with the terms hereof.  This Agreement has been duly and validly
executed and delivered by Medifirst and constitutes a valid and binding
agreement.
 
2.04.        Litigation.  To the best knowledge of Medifirst, (a) Medifirst is
subject to any judgment, order, decree or stipulation of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, and (b) there is no litigation, proceeding or investigation pending or
threatened against Medifirst or any of its subsidiaries affecting any of its
respective properties or assets, or against any officer, director or shareholder
of Medifirst, that might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, affairs or condition of
Medifirst or its properties or assets, or that might call into question the
validity of this Agreement, or any action taken or to be taken pursuant hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
III.
REPRESENTATIONS AND WARRANTIES OF CONSUMER

 
Consumer represents and warrants to Medifirst, as follows as of the date of this
Agreement and as of the Closing:
 
3.01.        Organization; Corporate Matters.
 
(a)              Consumer is a company duly organized, validly existing and in
good standing under the laws of the State of Florida. Consumer has the corporate
power and authority to carry on its business as presently conducted; and is
licensed or qualified to do business in all jurisdictions in which the character
of its properties or nature of its business requires it to be so licensed or
qualified, other than such jurisdictions where the failure to be so qualified
would not have a material adverse effect on its financial condition, results of
operations or business.
 
(b)              The copies of the corporate documents of Consumer, which have
been made available to Medifirst prior to the Closing, are complete and correct
copies as amended and in effect on the date hereof.
 
3.02.        Capitalization. The authorized capital stock of Consumer consists
of  1500 shares of Common Stock, par value $.001 per share of which 1500  are
issued and outstanding and 0 shares of Preferred Stock, par value $0 per share,
none of which are issued and outstanding. All of the issued and outstanding
shares of are duly authorized, validly issued, fully paid and nonassessable.
 
3.03.        Authority.  Consumer has full power and authority to enter into
this Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized and approved by the Board of Directors of
Consumer, and no other corporate proceedings on the part Consumer are necessary
to authorize this Agreement and the transactions contemplated hereby in
accordance with the terms hereof.  This Agreement has been duly and validly
executed and delivered by Consumer and constitutes a valid and binding
agreement.
 
3.04.        Litigation.  To the best knowledge of Consumer, (a) Consumer is
subject to any judgment, order, decree or stipulation of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, and (b) there is no litigation, proceeding or investigation pending or
threatened against Consumer or any of its subsidiaries affecting any of its
respective properties or assets, or against any officer, director or shareholder
of Consumer, that might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, affairs or condition of
Consumer or its properties or assets, or that might call into question the
validity of this Agreement, or any action taken or to be taken pursuant hereto.
 
3.05.        Restricted Securities.  Consumer acknowledges that the Company
Shares will not be registered pursuant to the Securities Act of 1933, as amended
(“Securities Act”), or any applicable state securities laws, that the Company
Shares will be characterized as “restricted securities” under federal securities
laws, and that under such laws and applicable regulations the Company Shares
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, Consumer is familiar
with Rule 144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
3.06.        Legend.  Consumer acknowledges that the certificate(s) representing
the Company Shares shall each prominently set forth a legend in substantially
the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT  PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR  PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
IV.
COVENANTS AND AGREEMENTS OF THE PARTIES EFFECTIVE PRIOR TO CLOSING

 
4.01.        Conduct of Business.  Subject to the provisions hereof, from the
date hereof through the Closing, Medifirst and Consumer, respectively, shall (a)
conduct its business in the ordinary course and in such a manner so that the
representations and warranties contained herein shall continue to be true and
correct in all material respects as of the Closing as if made at and as of the
Closing and (b) not enter into any material transactions or incur any material
liability not required or specifically contemplated hereby, without first
obtaining the written consent of the other
 
V.
CONDITIONS TO CLOSING

 
5.01.        Conditions to Obligations of Consumer.  The obligations of Consumer
under this Agreement shall be subject to each of the following conditions:
 
(a)              Medifirst shall have delivered or caused to be delivered the
items listed in Sections 1.03(a).
 
(b)              The representations and warranties of Medifirst contained
herein shall be true in all material respects at the Closing with the same
effect as though made at such time, except for those representations and
warranties made as of a particular date which shall be true and correct as of
such date. Medifirst shall have performed in all material respects all of their
respective obligations and complied in all material respects with all covenants
and conditions required by this Agreement to be performed or complied with by it
at or prior to the Closing.
 
(c)              No injunction or restraining order shall be in effect, and no
action or proceeding shall have been instituted and, at what would otherwise
have been the Closing, remain pending before a court to restrain or prohibit the
transactions contemplated by this Agreement.
 
(d)              All statutory requirements for the valid consummation by
Medifirst of the transactions contemplated by this Agreement shall have been
fulfilled.  All authorizations, consents and approvals of, filings with and
notices to any governmental body, court, agency, official or authority and other
persons required to be obtained in order to permit consummation by Medifirst of
the transactions contemplated by this Agreement shall have been obtained.
 
(e)              There shall not be or exist any change, effect, event,
circumstance, occurrence or state of facts that has had, has or which reasonably
could be expected to have a material adverse effect on Medifirst.
 
 
4

--------------------------------------------------------------------------------

 
 
5.02.        Conditions to Obligations of Medifirst.  The obligations of
Medifirst under this Agreement shall be subject to the following conditions:
 
(a)              Consumer shall have delivered or caused to be delivered the
items listed in Section 1.03(b).
 
(b)              The representations and warranties of  Consumer contained
herein shall be true in all material respects at the Closing with the same
effect as though made at such time, except for those representations and
warranties made as of a particular date which shall be true and correct as of
such date.  Consumer shall have performed in all material respects all of their
respective obligations and complied in all material respects with all covenants
and conditions required by this Agreement to be performed or complied with by
them  at or prior to the Closing.
 
(c)              No injunction or restraining order shall be in effect, and no
action or proceeding shall have been instituted and, at what would otherwise
have been the Closing, remain pending before a court to restrain or prohibit the
transactions contemplated by this Agreement.
 
(d)              All statutory requirements for the valid consummation by
Consumer of the transactions contemplated by this Agreement shall have been
fulfilled.  All authorizations, consents and approvals of, filings with and
notices to any governmental body, court, agency, official or authority and other
persons required to be obtained in order to permit consummation by Consumer of
the transactions contemplated by this Agreement shall have been obtained.
 
(e)              There shall not be or exist any change, effect, event,
circumstance, occurrence or state of facts that has had, has or which reasonably
could be expected to have a material adverse effect on Consumer.
 
VI.
TERMINATION

 
6.01.        Termination.  This Agreement may be terminated at any time prior to
the Closing Date as follows:
 
(a)              by mutual consent of Medifirst and Consumer;
 
(b)              by either Medifirst or Consumer if there has been a material
breach of any representation, warranty, covenant or agreement on the part of the
other set forth in this Agreement which breach has not been cured within five
(5) business days following receipt by the breaching party of notice of such
breach, or if any permanent injunction or other order of a court or other
competent authority preventing the consummation of the Exchange shall have
become final and non-appealable; or
 
(c)              by either Medifirst or Consumer if the Exchange shall not have
been consummated before February 25, 2014.
 
6.02.        Effect of Termination.  In the event of proper termination of this
Agreement by either Medifirst or Consumer as provided in Section 6.01, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto. In such event, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.
 
6.03.        Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the consummation
of the transactions contemplated hereby and shall remain in full force and
effect after the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 
VII.
MISCELLANEOUS

 
7.01.        Tax Treatment.  The Exchange contemplated hereby is intended to
qualify as a so-called “tax-free” reorganization and/or incorporation under the
provisions of Section 368(a)(1)(B) and or Section 351 of the Code.  The parties
hereto  acknowledge, however, that they each have been represented by their own
tax advisors in connection with this transaction; that neither has made any
representation or warranty to the other with respect to the treatment of such
transaction or the effect thereof under applicable tax laws, regulations, or
interpretations; and that no attorney’s opinion or private letter ruling has
been obtained with respect to the treatment of such transactions or the effects
thereof under the Code.
 
7.02         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or mailed by registered or certified mail (postage
prepaid and return receipt requested) to the party to whom the same is so
delivered, sent or mailed at addresses set forth below:
 

 
If to Medifirst: 
Bruce Schoengood

50 Oxford Road
Manalapan, NJ 07726
Email: bruce@medifirsrsolutions.com



 
If to Consumer: 
Steven Figliolini

Consumer Resources Consultants, Inc.
6282 S. Military Trail Ste. 705
Lake Worth, FL 33463
Email:sfiggy87@gmail.com


7.03.        Entire Agreement; Amendments.  This Agreement and other documents
and writings referred to herein or delivered pursuant hereto, which form a part
hereof, contains the entire understanding of the parties with respect to its
subject matter.  There are no restrictions, agreements, promises, warranties,
covenants or undertakings other than those expressly set forth herein or
therein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to its subject matter.  This Agreement may be
amended only by a written instrument duly executed by the parties or their
respective successors or assigns.
 
7.04.        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
7.05.        Governing Law; Venue.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey
without regard to its conflict of laws doctrines.  Any and all actions brought
under this Agreement shall be brought in the state and/or federal courts of the
United States sitting in the State of New Jersey and each party hereby waives
any right to object to the convenience of such venue.
 
7.06.        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party's anticipated
benefits under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
7.07.        Separate Counsel.  Each party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any party hereto has acted or is
acting as counsel to any other party hereto in connection with this Agreement.
 
7.08.        Expenses.  At or prior to the Closing, the parties hereto shall pay
all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 
 
7

--------------------------------------------------------------------------------

 
 
7.09.        Publicity.  Except as otherwise required by law or the rules of the
SEC, so long as this Agreement is in effect, neither Medifirst nor Consumer
shall issue or cause the publication of any press release or other public
announcement with respect to the transactions contemplated by this Agreement
without the written consent of the other party, which consent shall not be
unreasonably withheld.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as the date first above written.
 
CONSUMER RESOURCES
MEDIFIRST SOLUTIONS, INC.
CONSULTANTS, INC.
 
By: /s/ Steven Figliolini                                    
Name: Steven Figliolini
Title: President
 
 
By: /s/ Bruce Schoengood                                            
Name: Brue Schoengood
Title:   President

 
 
8

--------------------------------------------------------------------------------